Horrbeower, C. J.
The appeal if regular, supersedes the verdict; and the plaintiff must proceed anjJ prove his right of action.
As to the power of the Court to dismiss an appeal, at a special term, when a jury trial is demanded, it has been decided otherwise.
Ford J. concurs.
Ryersoe J.
At a special term, no jury trial can be had, notwithstanding any rule to the contrary.

Rule to shew cause, granted.

if ote. — The rule was argued at February term 1838, and then made absolute. Yide the report, post.